DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on December 4, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 14-17, 21-23, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, the limitation “the pneumatic control system includes…” is not clear if applicant intends to positively define the robot arm as having a pneumatic control system.  More clearly claim 3 (from which claim 4 depends) defines the robot arm as having one or more of: a pneumatic control subsystem; an electric control subsystem; and a hydraulic control subsystem.  Accordingly, it is unclear if claim 4 requires the robot arm to have a pneumatic control system.  Similarly, it is unclear if claim 5 requires the robot arm to have an electric control subsystem and if claim 6 requires the robot arm to have a hydraulic control system.  Claims 21-23 and 28-30 are rejected for the same reason as claims 4-6.
Claim 14, the limitation “the shoulder joint assembly is configured to enable rotation about one or more of the X, Y and Z axis” is not clear if applicant intends to positively define the robot art as having a shoulder joint assemble.  More clearly, claim 13 (from which claim 14 depends) defines the robotic arm subsystem includes one or more of: an arm base assembly; a shoulder joint assembly; an upper arm assembly; an elbow joint; a lower arm assembly; a wrist joint assembly; and a gripper assembly.  Accordingly, it is unclear is claim 14 requires the robot arm to have a shoulder joint assembly.  Similarly, it is unclear if claim 15 requires the robot arm to have an elbow joint assembly and if claim 16 requires the requires the robot arm to have a wrist joint assembly.
Claim 17, the limitation “the operating platform is a moveable operating platform” is not fully understood because almost any platform can move.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 12-20, 22, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edinger et al. (USP 9,346,160).
Edinger teaches a detachable, self-contained robotic arm system comprising: a mounting subsystem (110) configured to releasable engage an operating platform (such as cover 310); a robotic arm subsystem (106) coupled to the mounting subsystem; a control subsystem (computer and power supply mounted on plate 204, lines 5-20 of column 4) coupled to the mounting subsystem and configured to effectuate movement of the robotic arm assembly; and a connectivity subsystem (connector) configured to detachably couple the detachable, self-contained robotic arm system to one or more external systems.
With respect to claims 2 and 19, Edinger teaches the connectivity subsystem includes one or more of: a data connectivity subsystem (electric cable and connector) configured to effectuate communication between the detachable, self-contained robotic arm system and an external control device; and a power connectivity subsystem (power supply) configured to provide external power to the detachable, self-contained robotic arm system.  
With respect to claims 3, 20, and 27, Edinger teaches the control subsystem includes an electric control subsystem.
With respect to claims 5, 22, and 29, Edinger teaches the control subsystem includes electronic controls or electronic actuators.  
With respect to claim 12, Edinger teaches the mounting subsystem is configured  to releasably engage the operating platform with one or more of: releasable fasteners (606); releasable clamps (702); and releasable grasping assemblies.
  With respect to claim 13, Edinger illustrates (Figs. 1 and 3) the robotic arm subsystem includes one or more of: an arm base assembly; a shoulder joint assembly coupled to the arm base assembly; an upper arm assembly coupled to the should joint assembly; an elbow joint assembly coupled to the upper arm assembly; a lower arm assembly coupled to the elbow joint assembly; a wrist joint assembly coupled to the lower arm assembly; and a gripper assembly coupled to the wrist joint assembly.
  With respect to claim 14, Edinger illustrates (Figs. 1 and 3) the shoulder joint assembly is configured to enable rotation about one or more of the X, Y and Z axis.  
With respect to claim 15, Edinger illustrates (Figs. 1 and 3) the elbow joint assembly is configured to enable rotation about one or more of the X, Y and Z axis.  
With respect to claim 16, Edinger illustrates (Figs. 1 and 3) the wrist joint assembly is configured to enable rotation about one or more of the X, Y and Z axis.  
With respect to claim 17, Edinger illustrates the operating platform is a moveable operating platform.  
	With respect to claim 18, Edinger illustrates the moveable operating platform is a non-autonomous mobile base.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-11, 21, 23-26, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. (USP 9,346,160),  as applied to claims 1,19, and 27 above, and further in view of Gilbertson et al. (USP 9,827,678).
Edinger does not teach the robot arm having a pneumatic device, a hydraulic device, vision system, audio system, or a conveyor arrangement.  
 With respect to claims 4, 6, 21, 23, 28, and 30, Gilbertson teaches a robot arm having one of an electric motor actuator, a pneumatic actuator, or a hydraulic actuator for controlling the movement of the arm.  For example, see paragraph spanning columns 22 and 23.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the robot arm of Edinger with any one of an electric motor actuator, a pneumatic actuator, or a hydraulic actuator, as taught by Gilbertson, motivation being to provide a robot arm having predetermined torque and speed to perform a particular operation.   
With respect to claim 7, Gilbertson teaches a robot arm having a machine vision system to visually monitor areas proximate the robotic arm.  For example, see paragraph spanning columns 11 and 12.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the robot arm of Edinger with a vision system, as taught by Gilbertson, motivation being to provide a robot arm having improved navigation with environment recognition.
With respect to claim 8, Gilbertson teaches a robot arm having an audio system (ultrasonic) to audibly monitor areas proximate the robotic arm.  For example, see first full paragraph in column 12. Ultrasonic is generally defined as sound frequencies above 20kHz.  The ultrasonic frequency range is typically inaudible to most, however ultrasound does not necessarily mean inaudible for some individuals.  For example, younger people are sometimes capable of hearing sound in ultrasonic range.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the robot arm of Edinger with ultrasonic range sensors (audible), as taught by Gilbertson, motivation being to provide a robot arm having improved navigation with environment recognition.
With respect to claims 9-11 and 24-26, Gilbertson teaches a robot arm having a conveyor system (204,218), the conveyor system is configured to receive objects from and/or provide objects to the robotic arm subsystem, the conveyor system is capable of receiving a pallet.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the robot arm of Edinger with a conveyor arrangement, as taught by Gilbertson, motivation being to provide a robot arm specifically adapted to perform a predetermined operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658